                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

JEFFREY A. THORNHILL,                        )
                                             )        Case No. 3:19-cv-419
      Petitioner,                            )
                                             )        Judge Travis R. McDonough
v.                                           )
                                             )        Magistrate Judge Debra C. Poplin
KENNETH HUTCHISON,                           )
                                             )
      Respondent.                            )


                                  JUDGMENT ORDER


     For the reasons set forth in the memorandum opinion filed contemporaneously herewith:

     1. Petitioner’s motion for voluntary dismissal of his federal habeas petition (Doc. 17) is
        GRANTED;

     2. Respondent’s motion to dismiss (Doc. 15) is DENIED AS MOOT;

     3. This action is DISMISSED WITHOUT PREJUDICE;

     4. It is CERTIFIED that any appeal from this order would not be taken in good faith,
        and therefore, should Petitioner file a notice of appeal, he is DENIED leave to appeal
        in forma pauperis, see Fed. R. App. P. 24; and

     5. The Clerk is DIRECTED to close the case.

     SO ORDERED.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT
